Citation Nr: 1015698	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-09 890A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an effective date prior to July 31, 2001, for 
the assignment of a 20 percent evaluation for right ankle 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
This case was previously before the Board in December 2008 
and Remanded for additional development and readjudication.  

The  the issue of an effective date earlier than July 31, 
2001 for the assignment of a compensable evaluation for right 
ankle disability has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Service connection for a right ankle disability was 
established by decision dated September 1970.  A 
noncompensable evaluation assigned, effective May 22, 1970.  

2.  The Veteran initiated a claim for an increased evaluation 
for right ankle disability by submitting a written informal 
claim in September 1995.  

3.  In a November 1995 rating decision the RO continued the 
noncompensable evaluation.  The Veteran did not appeal and 
this decision is final.

4.  The Veteran initiated his most claim for an increased 
evaluation for right ankle disability by submitting a written 
informal claim on July 31, 2001.  There is no evidence of an 
earlier pending formal or informal claim.  

5.  In April 2002, the Veteran underwent VA joints 
examination.  Clinical findings reflect right ankle 
disability sufficient to entitle the Veteran to a 10 percent 
rating.  

6  In July 2002, the RO assigned a 10 percent evaluation for 
the right ankle disability, effective July 31, 2001.

7.  Clinical findings on VA examinations conducted in January 
2003, September 2005, March 2006, and April 2006 MRI results 
indicated marked ankle impairment consistent with 
requirements for a 20 percent evaluation.  

8.  In May 2006, the RO assigned a 20 percent for the right 
ankle disability, effective July 31, 2001.

9.  It is not factually ascertainable that the Veteran's 
right ankle disability increased in severity in the year 
prior to July 31, 2001.


CONCLUSION OF LAW

An effective date prior to July 31, 2001, for the award of a 
20 percent evaluation for right ankle disability is not 
warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Statutes and Regulations for Effective Dates

Generally, the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 
(Sep. 23, 1998).

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  Any communication or action 
indicating an intent to apply for VA benefits from a claimant 
or representative may be considered an informal claim.  An 
informal claim must identify the benefit sought. 38 C.F.R. § 
3.155(a).  VA is not required to anticipate any potential 
claim for a particular benefit where no intention to raise it 
was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the Veteran which may 
be interpreted as applications or claims -formal and 
informal- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2009); see also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).

Factual Background and Analysis

The Veteran contends, in essence, that he is entitled to an 
effective date earlier than July 31, 2001 for the 20 percent 
disability rating for his service-connected right ankle 
disability under 38 C.F.R. § 4.71, Diagnostic Code (DC) 5271.  

Under DC 5271, a 10 percent evaluation is assigned for 
moderate limitation of motion of the ankle, and a 20 percent 
evaluation is assigned for marked limitation of motion of the 
ankle.  Normal ankle dorsiflexion is to 20 degrees and normal 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate 
II.  

A September 1970 rating decision granted service connection 
for a right ankle disability and assigned a noncompensable 
evaluation, effective May 1970.  In a November 1995 rating 
decision the RO continued the noncompensable evaluation.  The 
Veteran did not appeal that decision and it became final. See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2009).  

On July 31, 2001, the RO received a request from the Veteran 
for an increased rating for the right ankle disability.  
Clinical findings consistent with mild limitation of motion 
of the right ankle were shown on VA examination in April 
2002.  In July 2002, the RO assigned a 10 percent evaluation, 
effective July 31, 2001, the date of receipt of the claim.  
The Veteran disagreed with the evaluation assigned.  

Subsequent VA examinations in January 2003, September 2005, 
March 2006, as well as April 2006 MRI (magnetic imaging 
resonance) findings show an increase in disability.  
Specifically, during examination in March 2006, the VA 
examiner concluded the Veteran had marked difficulty with 
right ankle.  In May 2006, the RO assigned a 20 percent for 
the right ankle disability, effective July 31, 2001.  The 
Veteran disagreed with the effective date assigned.  

The threshold question before the Board is whether the 
Veteran filed a claim for an increased rating after November 
1995, the date of the final rating decision and before the 
current effective date of the award in question, July 31, 
2001.  Review of the claims folder shows no submissions from 
the Veteran dated between November 1995 and July 31, 2001.  
Rather the only claim for increase following the November 
1995 RO denial was the one date-stamped as received at the RO 
on July 31, 2001.  The claims file does not include any 
communication of record dated prior to that date which may 
reasonably be construed as an informal claim for this 
benefit.  38 C.F.R. § 3.155(a).  

Having determined that July 31, 2001, is the date of receipt 
of claim for purposes of assigning an effective date, the 
Board is obliged to review all the evidence of record from 
the preceding year to determine whether it is factually 
ascertainable that an increase in the Veteran's right ankle 
disability had occurred.  In other words, the Board is 
required to determine whether any supporting evidence was 
submitted by the Veteran showing an ascertainable increase in 
disability occurred during the period from July 31, 2000, to 
July 31, 2001. 

Turning to the relevant timeframe, the Board notes there are 
no medical records dated between July 2000 and July 2001.  
Thus, there are no clinical findings demonstrating an 
increased severity of right ankle symptoms, especially of 
such degree to implicate a 20 percent disability level.  See 
Hazan, 10 Vet. App. at 519.  Given the complete lack of 
clinical findings, the severity of the right ankle disability 
required for a 20 percent evaluation is not present prior to 
July 31, 2001.  See 38 C.F.R. § 4.71a DC 5271.

Here, the first evidence supporting the assignment of a 20 
rating is dated after the Veteran's July 2001 request for an 
increase.  The most pertinent evidence concerning the 
severity of the right ankle disability is the March 2006 VA 
examination report in which the examiner concluded the 
Veteran's right ankle findings were consistent with marked 
disability.  It may therefore be argued that it was not until 
March 2006 that it was factually ascertainable that an 
increase in the right ankle disability occurred to warrant a 
20 percent rating and that the proper effective date should 
actually be the date of the March 2006 examination.  However, 
in granting the 20 percent increase from July 2001, the RO 
essentially gave the Veteran the benefit of the doubt, as the 
increase was effectuated from the date of the claim rather 
than the finite time of demonstrated increased right ankle 
pathology, which was subsequent thereto.

Accordingly, entitlement to an effective date earlier than 
July 31, 2001, for the assignment of a 20 percent rating for 
right ankle disability is not warranted.  The pertinent legal 
authority governing effective dates is clear and specific, 
and the Board is bound by it.


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

VA's duty to notify the claimant of the information and any 
medical or lay evidence that is necessary to substantiate the 
claim was satisfied by letters sent to the Veteran in July 
2007.  Notwithstanding the belated notice regarding effective 
dates, the Board determines that the Veteran was not 
prejudiced in this regard as his claim was readjudicated in 
the March 2008 Statement of the Case. 



In any event, if any deficiency is present, the Court has 
held that a Veteran claiming entitlement to an earlier 
effective date is not prejudiced by failure to provide him 
with VCAA notice of the laws and regulations governing 
effective dates, if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).  No additional development could alter the 
evidentiary or procedural posture of this case.  In the 
absence of potential additional evidence, no notice is 
necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].  The Board therefore finds that VA's duties to 
notify and assist contained in the VCAA are not applicable to 
this claim.


ORDER

Entitlement to an effective date prior to July 31, 2001, for 
the assignment of a 20 percent evaluation for a right ankle 
disability is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


